Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 01/27/2021, with respect to the objections of claims 14 and 18 have been fully considered and are persuasive.  The objections of claims 14 and 18 has been withdrawn. 
Applicant’s arguments, see page 6, filed 01/27/2021, with respect to 35 USC 112(b) rejections of claims 15 and 17 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 15 and 17 has been withdrawn. 
Applicant’s arguments, see page 6, filed 01/27/2021, with respect to 35 USC 102 rejection of claim 1 based on Calkin have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-3 based on Calkin have been withdrawn.
Applicant’s arguments, see page 6, filed 01/27/2021, with respect to 35 USC 102 rejection of claim 1 based on Smart have been fully considered and are persuasive. The 35 USC 102 rejection of claim 1 based on Smart has been withdrawn in light of the amended claims filed 01/27/2021. New grounds of rejection has been made.
Applicant’s arguments, see page 6, filed 01/27/2021, with respect to 35 USC 103 rejections of claim 5 have been fully considered and are not persuasive.  MPEP 2111.01 “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means 1.  Further expanding on the definition of protrude, as provided in the applicant’s arguments, the term “jut” is defined as “to extend out, up, or forward : PROJECT”2.  The examiner fails to see the definition of “project” or “protrude” as to provide a limiting effect on the wings to a specific size or area of the base section.  The wings of Smart, as interpreted by the examiner, “extend out” from the base and therefore meet the definition.  
Applicant’s arguments, see page 6, filed 01/27/2021, with respect to 35 USC 103 rejections of claims 19 and 20, have been fully considered and are not persuasive.  The examiner disagrees with the applicant’s arguments as both Calkin and Smart teach portability: Calkin teaches “a compact, lightweight cylindrical storage condition dimensioned for carried support on a soldier's backpack and for easy hand carrying into tight, awkward, confined spaces which may otherwise be inaccessible to standard, full length rescue stretchers (Calkin, PARA. [0004])”; and differ from medical stretchers used in medical facilities in that they are designed to be lightweight and compact, enabling the field stretcher to be carried about an individuals person and a casualty to be moved by a single person (Smart, PARA. [0002]).”  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transverse portion of the lifting strap extending from the sheet portion on the first side of the flexible panel to the sheet portion on the second side of the flexible panel and over an upper surface of the flexible panel must be shown or the feature(s) canceled from the claim(s).  Drawings, filed 01/22/2019, show lifting strap, 86, in a stored configuration in figures 1, 2, 2A, 4, 5, and 7.  Lifting straps, 86, are shown in use in figure 6 however, the figure does not illustrate the strap extending from the first side to the second side the transverse portion being positioned beneath the person when the person is in the sled. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
Claim 22 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  The final limitation of claim 22 reads “connections between the sheet portions and the flexible panel between the sheet portions and the flexible panel located on the wings” is unclear.  While this appears to be a typographical error, it is also unclear what the applicant is claiming as the invention.  Applicant’s specification, paragraph [0023] discloses the type of connections considered and the locations of such connections.  Without further limiting language the examiner will apply the “broadest reasonable interpretation” and interpret the limitation as a part of all connections.
In order to maintain compact prosecution, claim 22 shall be amended as follows:
22.	(New) A compact, portable sled for transporting a person, the sled comprising:
a flexible panel comprising a head portion, a foot portion, a first side and a second side, a sled length extending from the head portion to the foot portion, a sled width extending from the first side to the second side, each of the first and second sides 
sheet portions made of limp material that is less resistant to wear than the material of the flexible panel, the sheet portions being attached to the flexible panel, one of the sheet portions extending laterally outwardly from the first side of the flexible panel and another of the sheet portions extending laterally outwardly from the second side of the flexible panel;
the flexible panel and sheet portions being collapsible to a compact configuration and expandable from the compact configuration to a use configuration in which the person may be received on the sled for transporting, the flexible panel comprises a base section and wings protruding laterally from the base section;
connections between the sheet portions and the flexible panel 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-3, 5-9, and 19-21 are rejected under 35 U.S.C. 103 as being anticipated by US2020/0000654 to Smart et al. (“Smart ‘654”) in view of USD874732 to Smart (“Smart ‘732”)
	Regarding claim 1, Smart ‘654 discloses “A compact, portable sled for transporting a person, the sled comprising: a flexible panel (detachable base plate 202) comprising a head portion, a foot portion, a first side and a second side, a sled length extending from the head portion to the foot portion, a sled width extending from the first side to the second side, each of the first and second sides extending from the head portion toward the foot portion, the flexible panel being constructed of a wear resistant material for dragging over rough terrain (PARA. [0034]); sheet portions (patient carrying portion 104) made of limp material that is less resistant to wear than the material of the flexible panel (PARA. [0015]), the sheet portions being attached to the flexible panel (tag 370), one of the sheet portions extending laterally outwardly from the first side of the flexible panel and another of the sheet portions extending laterally outwardly from the second side of the flexible panel; the flexible panel and sheet portions being collapsible to a compact configuration and expandable from the compact configuration to a use configuration in which the person may be received on the sled for transporting; and strapping to secure the person in the sled (securing means 124).” (See Smart.  More specifically, see at least: annotated figure 4 wherein, in one interpretation, the general structure is defined. See also written description, paragraph [0015] “the patient carrying portion is formed from a fabric material, preferably an abrasion resistant fabric material” and paragraph [0034] “the detachable base plate is formed from a malleable material, preferably a plastic material.”  One of ordinary skill in the art would recognize that the stretcher as taught by Smart would inherently be capable of collapsing to a compact configuration.  The inherent nature of the materials used in the flexible panel (malleable plastic) and fabric of the sheet portion would provide for a structure capable of being folded or rolled as necessary to minimize the size for storage or transportation.)
	Smart ‘654 does not explicitly disclose “comprising a lifting strap having a transverse portion extending from the sheet portion on the first side of the flexible panel to the sheet portion on the second side of the flexible panel and over an upper surface of the flexible panel, the transverse portion being positioned to be beneath the person when the person is in the sled.”

    PNG
    media_image1.png
    710
    665
    media_image1.png
    Greyscale

	However, in the same field of endeavor, Smart ‘732 discloses a hoistable harness for a field stretcher and further discloses “comprising a lifting strap having a transverse portion extending from the sheet portion on the first side of the flexible panel to the sheet portion on the second side of the flexible panel and over an upper surface of the flexible panel, the transverse portion being positioned to be beneath the person when the person is in the sled.” (See Smart ‘732. More specifically, see at least figure 9 wherein, in one interpretation, the figure illustrates a field stretcher with base as taught by Smart ‘654 combined with a series of straps extending transversely across the sheet portion and over the upper surface of a base plate.)

	Regarding claim 2, the combination of Smart ‘654 and Smart ‘732 discloses all of the limitations of claim 1, as discussed above, and further discloses “further comprising connections between the sheet portions and the flexible panel, the connections being located at a peripheral edge margin of the flexible panel.” (See Smart.  More specifically, see at least: annotated figure 4 wherein, in one interpretation, the connections, tag 370, are illustrated along the peripheral margin and written description paragraph [0060] --“Linking members, in the form of a tag 370 allow attachment between the attachment means (not shown) of the field stretcher 102 and the attachment means (apertures) 270 of the base plate 202.”)
	Regarding claim 3, the combination of Smart ‘654 and Smart ‘732 discloses all the limitations of claim 2, as discussed above, and further discloses “wherein the connections comprise stitching.” (See Smart ‘654. More specifically, see at least: figure 2 wherein, in one interpretation, the figure illustrates the attachment means, 140, “stitched” to the sheet. written Attachment means 140 are situated around the perimeter of the underside of the field stretcher 102.”)
	Regarding claim 5, the combination of Smart ‘654 and Smart ‘732  discloses all the limitations of claim 2, as discussed above, and further discloses “wherein the flexible panel comprises a base section and wings projecting laterally from the base section, at least some of the connections between the sheet portions and the flexible panel being located on the wings.” (See Smart ‘654. More specifically, see at least: annotated figure 4 wherein, in one interpretation, the figure illustrates a flexible panel with lateral projections extended from the base section outwardly from the first and second sides.  The figure further illustrating connections between the sheet and the projections.)

    PNG
    media_image2.png
    653
    545
    media_image2.png
    Greyscale

	
	Regarding claim 6, the combination of Smart ‘654 and Smart ‘732 discloses all the limitations of claim 5, as discussed above, and further discloses “wherein some of the connections are located on the head portion and the foot portion of the flexible panel.”  (See 
	Regarding claim 7, the combination of Smart ‘654 and Smart ‘732 discloses all the limitations of claim 5, as discussed above, and further discloses “wherein the base section is located between the head portion and the foot portion and is free of connections between the flexible panel and the sheet portions.”  (See Smart ‘654. More specifically, see at least: annotated figure 4 wherein, in one interpretation, the figure illustrates the position of the base section and illustrates the base section free of connections.)
	Regarding claim 8, the combination of Smart ‘654 and Smart ‘732 discloses all of the limitations of claim 1, as discussed above, and further discloses “wherein the sheet portions are part of a unitary sheet overlying the flexible panel.”  (See Smart ‘654. More specifically, see at least: written description, paragraph [0051] --“the patient carrying portion 104 is generally coffin shaped in plan, being an irregular hexagon, to mirror the general shape of a human body.”)
	Regarding claim 9, the combination of Smart ‘654 and Smart ‘732 discloses all of the limitations of claim 8, as discussed above, and further discloses “further comprising handles connected to the unitary sheet at spaced apart locations for lifting the sled and the person when in the sled.”  (See Smart ‘654. More specifically, see at least: written description, paragraph [0010] “the patient carrying portion comprises one or more handles along sides thereof. Preferably, the handles are arranged in pairs, preferably at opposing sides of the patient carrying portion.”)
	Regarding claims 19 and 20, the combination of Smart ‘654 and Smart ‘732 discloses all of the limitations of claim 1, as discussed above, but does not explicitly disclose “wherein the sheet portions are foldable over onto the flexible panel and the flexible panel and sheet portions can be rolled into a cylinder having a height less than 16 inches and a diameter less than 6 inches”; or “wherein the weight of the sled is less than or equal to 5 pounds.” However, Smart ‘654 does teach “Field stretchers… are designed to be lightweight and compact, enabling the field stretcher to be carried about an individuals person and a casualty to be moved by a single person (Smart ‘654, PARA. 0002).” In Gardner v. TEC Syst, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A). One of ordinary skill in the art would have recognized the need to design the stretcher to be compact and lightweight.	 
	Regarding claim 21, the combination of Smart ‘654 and Smart ‘732 discloses all the limitations of claim 1, as discussed above, but and further discloses “wherein the flexible panel comprises a base section and wings projecting laterally from the base section, the wings being shaped and arranged for forming the flexible panel into a channel configuration when the sled is lifted to rigidify the flexible panel and the sled.” (See Smart ‘654. More specifically, see at least: annotated figure 4 wherein, in one interpretation, the figure illustrates a flexible panel with lateral projections extended from the base section outwardly from the first and second sides.  One of ordinary skill would recognize the inherent properties of the flexible panel would result in a channel forming, regardless of the actual shape, when lifted from the sides with a patient 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smart ’654 in view of Smart ‘732 and in further view of US8590077 to Saunders et al. (“Saunders”).
	Regarding claim 10, the combination of Smart ‘654 and Smart ‘732 discloses all the limitations of claim 9, as discussed above, but does not explicitly disclose “further comprising collapsible poles sized and shaped for reception through the handles for carrying the person when in the sled.”
	However, in the same field of endeavor Saunders teaches a lightweight, compact litter and further discloses “collapsible poles sized and shaped for reception through the handles for carrying the person when in the sled.” (See Saunders. More specifically, see at least: written description, column 7, lines 42-44 --“optional poles 120 can be telescoping (or have detachable sections) such that they can be quickly shortened (or disassembled)”)
	It would have been obvious for one having ordinary skill in the art to combine the collapsible poles as taught be Saunders which is a known expedient in the lifting of stretchers and litters and since there are only a finite number of ways/combinations, namely, utilize existing straps/loops or provide additional dedicated attachment points to achieve an additional method of lifting the patient. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which way/combination would be more beneficial in order to arrive at the appropriate length/strength of the poles needed.

s 11-14, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the Smart ‘654 in view of Smart ‘732 and in further view of Calkin.
	Regarding claim 11, the combination of Smart ‘654 and Smart ‘732 discloses all the limitations of claim 8, as discussed above, but does not explicitly disclose “wherein the strapping comprises harness strap assemblies attached to the unitary sheet at spaced apart locations and extending widthwise of the flexible panel.” Smart ‘654 teaches a securing means comprising a single elasticated line that is laced across the width of the flexible panel.
	However, in the same field of endeavor, Calkin teaches a flexible stretcher with strapping and further discloses ““wherein the strapping comprises harness strap assemblies attached to the unitary sheet at spaced apart locations and extending widthwise of the flexible panel.” (See Calkin. More specifically, see at least: figure 1 and written description, paragraph [0022] --“strap members 26, 26' and 28, 28' are each secured at one of their ends to spaced-apart points along the length of respective side flap panels 18, 20.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute the securing means of Smart with the strap members as taught by Calkin since the substitution would have yielded predictable results, namely, increased patient safety.  One of ordinary skill in the art would have motivated to make this modification in order to increase the safety of the patient by providing for individual adjustment of securing means; ”In this manner a person may be secured as tightly as needed to secure him safely while still safely accommodating as necessary for his particular injuries (PARA. [0023])”.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
The opposite, corresponding ends of the strap members are provided for releasable interengagement with each other as by the releasable buckle components 34, 34' shown. Preferably this interconnection also provides for adjustment of the length of the strap members between buckle components whereby the straps may be connected together adjustably, so as to accommodate for persons of different size and bulk, and to permit desired variations of how snuggly the side flap panels are drawn against the patient.”)
	Regarding claim 13, the combination of Smart ‘654, Smart ‘732 and Calkin discloses all the limitations of claim 12, as discussed above, and further discloses “wherein the strapping further comprises horizontal lifting straps connected to the unitary sheet and arranged for lifting the sled so that the flexible panel is generally horizontal.” (See Calkin. More specifically, see at least: figure 1 wherein, in one interpretation, the figure illustrates lifting straps, 38 and 40, situated to provide for lifting of the litter in a horizontal manner.)
	Regarding claim 16, the combination of Smart ‘654, Smart ‘732 and Calkin discloses all the limitations of claim 13, as discussed above, and further discloses “wherein the strapping further comprises vertical lifting straps connected to the unitary sheet and arranged for lifting the sled so that the flexible panel is generally vertical.” (See Smart ‘654. More specifically, see at least: 
	Regarding claims 15 and 17, the combination of Smart ‘654, Smart ‘732 and Calkin discloses all of the limitations of claims 13 and 16, respectively, as discussed above.  Neither Smart nor Calkin explicitly discloses the “horizontal/vertical lifting straps connected to one of the harness strap assemblies.” However, it would have been obvious to one of ordinary skill in the art to try combining the lifting straps with the harness straps assembly since there are only a finite number of combinations available, attached to the flexible base bad, attached to the sheet portions or combined with the harness strap assemblies.  One of ordinary skill would have been motivated to try each combination to find the optimal position for balance and strength.

	Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smart ‘654 in view of Smart ‘732 and Calkin and in further view of US2010/0005593 to Bowling et al. (“Bowling”).
	Regarding claims 14 and 18, the combination of Smart ‘654, Smart ‘732 and Calkin disclose all the limitations of claims 13 and 16 respectively but do not disclose “storing retainers” that secure lifting straps in a stored configuration when the lifting straps are not in use.
“storing retainers” that secure a lifting strap when not in use. (See Bowling. More specifically, see at least: figure 5 and written description, paragraph [0046] --“an envelope 130 is attached to the dragline 40 and is adapted to removably retain a majority of the dragline 40 when it is not deployed.”)
	One having ordinary skill in the art would have recognized the advantages of applying the known technique of the strap securing envelope taught by Bowling to the combination of Smart ‘654, Smart ‘732 and Calkin would have yielded the predictable results of an improved system, namely, maintain the lifting straps out of the way while the patient is secured or first aid is rendered.

	Claim 22 is rejected under 35 U.S.C. 103 as being anticipated by US2020/0000654 to Smart et al. (“Smart ‘654”).
	Regarding claim 22, Smart ‘654 discloses “A compact, portable sled for transporting a person, the sled comprising: a flexible panel (detachable base plate 202) comprising a head portion, a foot portion, a first side and a second side, a sled length extending from the head portion to the foot portion, a sled width extending from the first side to the second side, each of the first and second sides extending from the head portion toward the foot portion, the flexible panel being constructed of a wear resistant material for dragging over rough terrain (PARA. [0034]); sheet portions (patient carrying portion 104) made of limp material that is less resistant to wear than the material of the flexible panel (PARA. [0015]), the sheet portions being attached to the flexible panel (tag 370), one of the sheet portions extending laterally outwardly from the first side of the flexible panel and another of the sheet portions extending laterally outwardly from the second side of the flexible panel; the flexible panel and sheet portions being collapsible to a compact configuration and expandable from the compact configuration to a use configuration in which the person may be received on the sled for transporting, the flexible panel comprises a base section and wings protruding laterally from the base section; connections between the sheet portions and the flexible panel located on the wings.” (See Smart. More specifically, see at least: annotated figure 4 wherein, in one interpretation, the general structure is defined and connections are shown between the wings and sheet portion. See also written description, paragraph [0015] “the patient carrying portion is formed from a fabric material, preferably an abrasion resistant fabric material”; paragraph [0034] “the detachable base plate is formed from a malleable material, preferably a plastic material”; and paragraph [0060] --“Linking members, in the form of a tag 370 allow attachment between the attachment means (not shown) of the field stretcher 102 and the attachment means (apertures) 270 of the base plate 202.” One of ordinary skill in the art would recognize that the stretcher as taught by Smart would inherently be capable of collapsing to a compact configuration.  The inherent nature of the materials used in the flexible panel (malleable plastic) and fabric of the sheet portion would provide for a structure capable of being folded or rolled as necessary to minimize the size for storage or transportation.)

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of structure present in claim 4 was not found in the prior art of record. In particular, the limitation “wherein the stitching comprises a polymeric thread passing through the flexible panel and the sheet portions” in combination with the other structure present in claim 4 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 4 may be set forth or maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
                                                                                                                                                                                                        /ERIC J KURILLA/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Project.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/project. Accessed 10 Feb. 2021.
        
        2 “Jut.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/jut. Accessed 10 Feb. 2021.